DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on October 26, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4-5,7-8 and 10-11 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Rice (US 2005/0284232) teach a sensing system (Fig. 1, para 27-28) on a structure such as a building (p. 7) and a resistance measurement unit (para 28-30), terminals (Fig. 1, 16) are used to measure the resistance in the grid on a surface.  However, Rice does not teach electrical paths are formed in the assembled body that 
Haake (US 5,952,836) teach a device wherein electrical paths are formed on an assembled body.  However, the assembled body does not form frames of a three-dimensional building assembled by joining a plurality of structural materials through joint portions.
Van Schoor et al. (US 2005/0139001) teach creating a model of an electrical property of a structure and measuring the electrical property of the structure between at least two locations and determining the electrical property of a portion of the structure based on the model and the measurement of the electrical property between the two locations.
In contrast to the prior art of record, the claimed invention includes, in part, an assembled body; and a plurality of structural materials forming the assembled body and each including joint portions and a shaft portion, wherein at least part of surfaces of the joint portions and at least part of surfaces of the shaft portion are conductive such that, by surfaces of the plurality of structural materials being electrically connected, electrical paths are formed in the assembled body that forms frames of a three-dimensional building assembled by joining the plurality of structural materials through the joint portions; and a structural health monitoring apparatus including: a resistance measurement unit configured to measure a resistance value between one terminal and another terminal of a set of two terminals, the set of two terminals being selected from a plurality of terminals provided on the electrical paths, the resistance value being a combined resistance value of all electrical paths from the one terminal to the other terminal of the set of two terminal (emphasis added).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864